Citation Nr: 1342315	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-37 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1997.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Virtual VA paperless claims processing system includes a transcript of the Veteran's February 2013 Board hearing before the undersigned Veterans Law Judge.  The VA Veterans Benefit Management System does not include any documents pertinent to the present appeal.

This case was the subject of a Board remand dated in July 2012 for the purpose of scheduling the Veteran for his above-referenced Board hearing in February 2013. 

As noted in the Board's July 2012 remand, the Veteran's representative has indicated that he seeks service connection for an unspecified neurological condition and a third toe disorder.  See November 3, 2011, Statement of Accredited Representative in Appeals Case.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  There is a reasonable doubt as to whether the Veteran was exposed to herbicide agents during his military service in Korea.

2.  The Veteran has been shown to have a current diagnosis of type II diabetes mellitus.  There is also evidence suggesting that he takes oral medication for the disorder and has a restricted diet.  
CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, type II diabetes mellitus is due to herbicide exposure in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed below, sufficient evidence is of record to grant the matter on appeal.  Therefore, no further notice or development is needed with respect to this matter.


Law and Analysis
  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  

Moreover, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv); see also 38 CFR 3.814(c)(2).   

The diseases listed at 38 C.F.R. § 3.309(e), to include diabetes mellitus, shall be presumed to be due to exposure to such herbicide agents if they have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after the last date on which the veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for type II diabetes mellitus.

In pertinent part, the Veteran has claimed that he was exposed to Agent Orange during a period of service in Korea.  His service personnel records received from the service department are incomplete, and the majority of them are illegible, but it was noted that they were the best copies available.  Nevertheless, the service department has found that the Veteran served in a unit 21 miles from the demilitarized zone during the 1969 time frame and that chemical herbicides were used along the southern border of the demilitarized zone during this time frame.  Furthermore, an Officer Record Brief submitted by the Veteran indicates that his unit served in Korea during the years 1969 to 1971, and a corresponding performance review states in part that "[h]e made numerous trips to the different teams throughout the Republic of Korea to insure that TOE equip[ment] was maintained in the proper state of readiness."  

This service department documentation corroborates the Veteran's February 2013 Board hearing testimony that he travelled to many parts of Korea, including areas near the demilitarized zone.  He also testified at the Board hearing that, while travelling throughout Korea, he noticed some perimeter areas had been chemically defoliated.  He stated that he slept near or on the ground at some of these places.  Additionally, the Veteran provided testimony that, since service he had received agricultural training, including on the use of defoliants.  He stated that the effects of defoliants as he witnessed them in Korea during his period of active service were similar to what he saw while earning his degree in agriculture.  The undersigned found him to be credible during his testimony.

In consideration of the above, the Board finds that there is a reasonable doubt as to whether the Veteran was exposed to certain herbicide agents, including Agent Orange, during his period of active service.  He has also been diagnosed with type II diabetes mellitus that has been shown to be at least 10 percent disabling, as VA treatment records indicates that he takes oral medication and is on a restricted diet for the condition.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  His currently diagnosed type II diabetes mellitus is therefore presumed to be due to such exposure during active service.  See 38 C.F.R. §§ 3.307(a)(6), 3.307(d), 3.309(e).  The presumption of service connection has not been rebutted.  Accordingly, service connection is warranted for type II diabetes mellitus.  





ORDER

Entitlement to service connection for type II diabetes mellitus is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


